Knowlton, J.
The will of Henry Barker gave to Philura S. Barker a legacy, upon a condition expressed in these words: “that she, after my decease, bring in no bill against my estate for labor and services rendered, in which case the amount of the bill so rendered shall be deducted from the said legacy, and the balance only, if any, be paid to her.”
The only question in the case is, whether the note which Philura S. Barker held against the testator when the will was made, and which she presented for payment after his death, was a bill against his estate for labor and services within the meaning of the will. The note was . given three and a half years before the will was made. "It purported to be for extra work and care during the sickness of the maker. Prima facie, the work and care referred to in the note were paid for by it, and the payee’s former claim became merged in an interest-bearing promise to pay. When the will was made, she had rendered services for three and a half years more, for which she had not been paid, and it was apparently expected that she would continue to serve the testator in like manner so long as he should live. The quoted language of the will is given its full meaning by holding it applicable to a bill which the legatee might have presented for services rendered after the date of the note, before and after the will was made. Upon the facts of this case, it would be a strained construction to extend it so far as to include the promissory note.
There was no such ambiguity in the will as to make the paroi evidence competent.

Decree of the Probate Court affirmed.